DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 10/12/21 has been entered in the case. Claims 30-38, 40-43 are pending for examination and claims 1-29 and 39 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30-31, 34-35, 40-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Farnan (US 7,691,119).
Regarding claim 30, Farnan discloses a method for deploying a balloon catheter 1, the method comprising: advancing a balloon catheter 1 comprising a constraining structure non-deployably 2 (in Fig. 8) disposed over a balloon to a target site in a vessel of a patient; and inflating the balloon 1 such that the balloon 1 protrudes and expands through windows (in between struts/wires 5) in the constraining structure 2, the constraining structure 2 restricting axial lengthening of the balloon during inflation.  
Note: The constraining structure 2 wraps and attaches around the balloon both proximal and distal ends of the balloon, para [0027] or Figs. 1-2, 5 & 7, and the axial force of the constraining structure 

    PNG
    media_image1.png
    188
    499
    media_image1.png
    Greyscale

Examiner provides an example or a similar figure below in cross-section to show that the balloon expands protrudes and expands through the windows
           
    PNG
    media_image2.png
    202
    517
    media_image2.png
    Greyscale

Regarding claim 31, wherein inflating the balloon includes causing the constraining structure 2 to expand from an unexpanded state (Fig. 8 or para [0019]) to an expanded state (Fig. 7).  
Regarding claim 34, further comprising deflating the balloon, para [0019].  
Regarding claim 35, wherein deflating the balloon causes the constraining structure to return to the unexpanded state, para [0019].  
Regarding claim 40, wherein the windows in the constraining structure are defined by a plurality of radial rings 7 connected by a plurality of axial wires 5, Fig. 5.  
Regarding claim 41, as seen in Fig. 5, the radial rings 7 is spacing a part and divide the constraining structure 2 in multiple compartments.  Therefore, each of the radial ring 7 being expanded independently or separately. 
Regarding claim 42, further comprising advancing the balloon catheter to a peripheral artery/vessel, para [0018].  In addition, the balloon used for percutaneous transluminal angioplasty (PTA) or percutaneous transluminal coronary angioplasty (PTCA).  
Regarding claim 43, further comprising advancing the balloon catheter to a coronary artery, para [0018]. In addition, the balloon used for percutaneous transluminal angioplasty (PTA) or percutaneous transluminal coronary angioplasty (PTCA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnan (US 7,691,119) in view of Wang (US 2008/0255508).
Regarding claims 32, 36 & 38, Farnan discloses the invention substantially as claimed except for the limitation that comprising delivering an active substance to the vessel upon balloon inflation; wherein the active substance is delivered from a coating on a surface of the balloon; wherein the active substance is paclitaxel.  
Wang discloses a method for deploying a balloon catheter comprising: delivering an active substance, i.e., paclitaxel to the vessel upon balloon inflation, para [0011]; wherein the active substance is delivered from a coating on a surface of the balloon, para [0014, 0016, 0020-0022].  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method and device of Farnan with including a step of delivering an active 
Regarding claims 32 & 37, Farnan discloses the invention substantially as claimed except for the limitation that comprising delivering an active substance to the vessel upon balloon inflation; wherein the active substance is delivered from a coating on a surface of the constraining structure.  
Wang discloses that a method for deploying a balloon catheter comprising: delivering an active substance (via a stent/constraining structure) to the vessel upon balloon inflation; wherein the active substance is delivered from a coating on a surface of the balloon, paras [0006, 0039, 0094, 0097...].  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method and device of Farnan with including a step of delivering an active substance to the vessel upon balloon inflation by a providing a drug coated on a surface of a stent/constraining structure, as taught by Wang, in order to slowly deliver a drug in over long period of into a patient, para [0006]. 

Claims 33 & 39 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Farnan (US 7,691,119).
Regarding claim 33, wherein inflating the balloon 1 includes causing the balloon to unfold (fully expanded in Fig. 7 from the compressed/fold state).  Note: the claim 33 does not require that the balloon is under fold condition.  Therefore, the prior art does not need to include the limitation of the balloon is under fold condition. However, it is well-known in the art that the balloon is compressed or fold under deflated state for low profile and easily to insert or withdraw in/out a patient. 
Regarding claim 39, as best as understood, as seen in Fig. 1-2, 5 & 7, the two ends 3 & 4 of the constraining structure 2 are attaching to two end of the balloon 1. Therefore, the method for deploying the balloon catheter further comprising maintaining a constant length of the balloon 1 when deflating the balloon.  
In addition, Applicant states in para [0023] of the original specification that: the constraining structure CS can be made from metal, a very elastic metal such as Nitinol; wherein the constraining Also see MPEP 2144.09 I).

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive.
1) Applicant argues on pages 4-5 of Remarks 10/12/21 that Farnan fails to disclose the method of inflating the balloon such that the balloon protrudes and expands through windows in the constraining structure, as required in claim 30. 
In response, Examiner disagrees with Applicant’s statement above.  The constraining structure 2 wraps and attaches around the balloon both proximal and distal ends of the balloon, para [0027] or Figs. 1-2, 5 & 7, and the axial force of the constraining structure 2 applies on the balloon.  Therefore, under maximum of inflation, the balloon is expanding in radial direction and protruding through the windows in the constraining structure 2 and the constraining structure 2 restricting axial lengthening of the balloon during inflation.  In this case, the diameter of the inflated balloon from 1.5-12 mm in diameter, col. 2, lines 18-20. Meanwhile, the diameter of the strut or wire 5 ranges from 0.003-0.010 inches (~0.0762-0.254 mm), col. 2, lines 55-57 or see claim 3 in Farnan.  With the said of these dimensions in the diameter of the inflated balloon and diameter of strut/wire 5 above, the diameter of the balloon is larger than the diameter of the strut/wire 5. Under the maximum of the inflation, the inflated balloon protrudes and expands through the windows in the constraining structure. 

2) Applicant argues on page 5 of Remarks 10/12/21 that Farnan fails to disclose the limitation of the constraining structure restricting axial lengthening of the balloon during inflation, as recited in claim 30.


3) Applicant further states that Farnan discloses that the balloon is provided with a Nitinol structure 2 that incorporates bends for both radial and longitudinal expansion of the Nitinol structure 2 in response to longitudinal and radial expansion of the balloon 1 due to inflation.  Applicant further states that Farnan’s Nitinol structure 2 accommodates longitudinal expansion of the balloon and does not restrict axial lengthening of the balloon.
In response, with the said in the response’s argument in part 1 & 2 above, the longitudinal expansion of the Nitinol structure 2 does restrict an axial lengthening of the inflated balloon.
In addition, the original Specification of the current application describes that the balloon is formed of compliant material, para [0015]; and the constraining structure CS formed of Nitinol material, para [0023].  Similarly, Farnan discloses the materials of the balloon (i.e., nylon or nylon-copolymer, compliant) and the constraining structure (i.e., Nitinol).  In other words, the structures and materials of the device systems in Farnan and the current application are similar.  How come the longitudinal expansion of the Nitinol structure of current application does perform of function, e.g., restricting axial lengthening of the balloon but the longitudinal expansion of the Nitinol structure of Farnan does not do the same function of restricting axial lengthening of the balloon?

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783